Citation Nr: 0725995	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-24 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back (lumbar 
spine) disorder, claimed as secondary to service-connected 
degenerative joint disease of the knees.

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1962 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision 
that inter alia denied service connection for a claimed low 
back disorder.

Also on appeal is a June 2005 RO rating decision that granted 
service connection for irritable bowel syndrome and assigned 
an initial evaluation of 30 percent effective March 20, 2002.  
The veteran contends that he should have been assigned a 
higher initial disability rating.

As the rating claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2004.  As noted 
below, the transcript of that hearing is not available for 
review, and the veteran has advised the Board that he desires 
to testify at a new hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified in a hearing at the RO in October 2004, 
but the transcript of that hearing is not available for 
review.  The veteran was asked whether he wanted his appeal 
to be adjudicated on the existing record or if he wanted 
instead to testify at a new hearing, and, if he wanted a 
hearing, whether he wanted that hearing to be at the RO in 
person, from the RO via videoconference, or in person in 
Washington D.C.  

The veteran responded by letter in July 2007 that he wants to 
testify in person before a visiting Veterans Law Judge at the 
RO.  Because such hearings for the Board are scheduled by the 
RO, a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2006).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take appropriate steps to 
schedule the veteran for a hearing at the 
RO before a visiting Veterans Law Judge 
at the earliest opportunity, following 
the usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006) 
and 38 C.F.R. § 20.704 (2006).  Then, the 
RO should return the claims file to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



